Citation Nr: 1234068	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-06 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel







INTRODUCTION

The Veteran had active service from April 1982 to April 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.  In July 2011, the Board remanded the appeal for further development and it now returns for further appellate review.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDING OF FACT

The competent and credible evidence demonstrates that the Veteran's current restless leg syndrome began during his active duty service.


CONCLUSION OF LAW

Restless leg syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for restless leg syndrome herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran alleges that he developed restless leg syndrome during his period of active service.  Therefore, he claims that service connection for such disorder is warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records first document symptoms indicative of restless leg syndrome in 2003.  Specifically, polysomnogram reports from the Houston Medical Sleep Lab, dated September 2003 and October 2003, note that the Veteran exhibited some periodic limb movement which contributed to sleep fragmentation.  A follow-up polysomnographic report from Southern Sleep Technologies, Inc., dated November 2005, shows that an electromyograph was recorded over the left and right anterior tibialis muscles in conjunction with an obstructive sleep apnea study which revealed 48 periodic leg movements.

A January 2006 chronological record of medical care shows that the Veteran was given an assessment of restless leg syndrome, which was treated with medication.  A history of sleep studies positive for frequent leg movements was noted.  The assessment also included periodic leg movement.

Periodic chronological records of medical care dated from June 2006 to November 2006 show restless leg syndrome was among active problems associated with the Veteran.

Following service, a September 2007 VA general medical examination report shows that the Veteran reported being diagnosed with restless leg syndrome one year earlier while at Warner Robins Air Force Base, for which he was prescribed medication.  He noted that his provider had been deployed, and that he was not currently being treated for this condition.  He indicated that he was having excessive leg movements in the evening and when he was sleeping.  The diagnosis, in pertinent part, was restless leg syndrome, per Veteran history only.

Per the Board's July 2011 remand order, the Veteran underwent a VA examination later that month to confirm whether he had a current diagnosis of restless leg syndrome, and if so, to determine the etiology.  A review of the Veteran's claims file and medical records was completed in conjunction with a physical examination of the Veteran.  The examiner noted the September 2003 and November 2005 sleep studies showing periodic leg movement, that service treatment records first noted restless leg syndrome by name in 2006 and that the Veteran was, at one point, taking medication for that disorder.  A diagnosis of restless leg syndrome was confirmed by the examiner, who found that it was at least as likely as not related to the in-service diagnosis of restless leg syndrome.  Her stated reasoning was that the "condition has progressed since diagnosis as per history from Veteran and wife; condition improves with activity and worsens with rest in the evening watching TV and at night with sleep."

Here, the Board notes that the Veteran is competent to report symptoms such as sensations in his legs because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  The Board also finds the Veteran's statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, he consistently provided a history of in-service onset of excessive leg movements in the evening and when he was sleeping, which he states has been ongoing since service separation.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to assess the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

Accordingly, the Board affords great probative weight to the July 2011 VA examiner's opinion, which relied upon the Veteran's competent and credible history in assessing his restless leg syndrome.  Consequently, the Board finds the July 2011 VA medical opinion establishes a current diagnosis of restless leg syndrome and a positive nexus between the Veteran's restless leg syndrome and active duty service.

Therefore, all of the elements of service connection have been met, as the above evidence demonstrates that the Veteran has a current diagnosis of restless leg syndrome which has been linked to his active duty service by competent and credible evidence.  Accordingly, the criteria for service connection have been met and the claim is granted. 


ORDER

Service connection for restless leg syndrome is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


